? In a proceeding pursuant to Business Corporation Law § 1104 for judicial dissolution of Lake Mahopac Tailor, Inc., Carl J. Iacovone appeals from an order of the Supreme Court, Putnam County (Dickinson, J.), dated October 11, 1989, which, after a hearing upon remittitur by this court (see, Matter of Lake Mahopac Tailor [Iacovone], 146 AD2d 774), dismissed the petition.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the evidence presented by the petitioner at the hearing failed to establish that he was the holder of one-half of all outstanding shares of Lake Mahopac Tailor, Inc., and therefore a proper party to petition for judicial dissolution of the corporation pursuant to Business Corporation Law § 1104 (see, Matter of Rappaport, 110 AD2d 639; Matter of Tavlin v Nunsey Candlelight Corp., 69 AD2d 865). Accordingly, the proceeding was properly dismissed. Brown, J. P., Kooper, Harwood and Miller, JJ., concur.